     Case 2:16-cr-00062-LRH-EJY Document 342 Filed 07/01/20 Page 1 of 1


 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
       UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-00062-LRH-EJY
 4
                        Plaintiff,
 5                                                          ORDER
             vs.
 6
        ALISHA PEREZ,
 7
                        Defendants.
 8

 9

10          The Court, having considered the stipulation of the parties, and for good cause showing,

11   finds that the hearing set on July 16, 2020, pursuant to Fed. R. Crim. P. 11, should be continued
12
     for 90 days.
13
            The Court adopts and incorporates herein in full, District of Nevada, Temporary General
14
     Order 2020-05 of March 30, 2020, regarding Authorization for Video and Teleconferencing Under
15
     the CARES Act And The Exigent Circumstances Created By COVID-19 And Related Coronavirus
16

17   (hereinafter “General Order”), including the finding that in light of the current state of emergency

18   brought on by the COV-19 pandemic, and during the time the General Order is in effect, the Court
19   cannot conduct an in-person felony plea hearing under Rule 11without serious risk to the health
20
     and safety of the public and the parties involved in this matter.
21
            IT IS HEREBY ORDERED that the Rule 11 Change of Plea Hearing currently scheduled
22
     for July 16, 2020, at 9:30 a.m., be vacated and continued to Wednesday, October 7, 2020, at
23

24   12:15 p.m., before District Judge Hicks in a Las Vegas courtroom to be determined.
                                                        This is good LRH signature


25

26
     Dated this 29th day of June 2020.
27

28
                                                   ________________________________________
                                                   THE HONORABLE LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
